United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2435
                                    ___________

Frances L. Kearns,                       *
                                         *
              Appellant,                 *
                                         *
     v.                                  * Appeal from the United States
                                         * District Court for the
Marvin T. Runyon, Jr.,                   * Western District of Missouri.
Postmaster General, United               *
States Postal Service,                   *       [UNPUBLISHED]
                                         *
              Appellee.                  *
                                    ___________

                      Submitted:    March 7, 1997

                            Filed: April 2, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


     Frances L. Kearns appeals the district court's1 grant of summary
judgment to the United States Postal Service (USPS) on her claim under the
Rehabilitation Act, 29 U.S.C. § 701 et seq.         We affirm.


     Kearns was a part-time flex clerk (PTF clerk) at the Drexel, Missouri
facility.     As such, she was guaranteed two hours of employment every two
weeks, but from 1976 to 1993, she had worked approximately nineteen hours
per week.   In 1993, a second PTF clerk was hired, and Kearns's hours were
reduced to approximately twelve or fourteen per week.       As relevant to this
appeal, Kearns claimed




     1
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri.
the reduction was based on her relationship with her disabled parents, in
violation of the Rehabilitation Act.


     This court reviews the district court's grant of summary judgment de
novo, applying the same standard as the district court; summary judgment
is appropriate when, viewing the record in the light most favorable to the
nonmoving party, there is no genuine issue of material fact and the moving
party is entitled to judgment as a matter of law.   See Earnest v. Courtney,
64 F.3d 365, 366-67 (8th Cir. 1995) (per curiam).


     We find that the USPS's actions in hiring a second clerk and reducing
Kearns's hours accordingly did not constitute an adverse employment action
that violated the Rehabilitation Act.   Kearns was guaranteed only two hours
of work per pay period, and the USPS provided unrebutted evidence that a
second clerk was hired to enable the post office to remain open in the
event both the postmaster and Kearns were absent.     Cf. Burns v. City of
Columbus, 91 F.3d 836, 841-42 (6th Cir. 1996) (handicap may not be sole
reason for adverse employment action).


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-